Title: To Benjamin Franklin from Vergennes, 6 July 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles Le 6. juillet 1782
Je recois Monsieur, La Lettre de ce jour dont vous mavés honoré et La resolution de L’Etat de mary Land que vous aves bien voulu me Communiquér. Je l’ai lue avec Le plus grand plaisir et je la garde pour La montrér au Roi qui y trouvera La conviction de la Confiance quil a dans La fidelité de ses alliés Les Etats unis. Il faut Esperér qu’n langage aussi affirmatif detrompera une bonne fois pour toutes Le ministere anglois de lEspoir de divisér des alliés qui sont unis par Le Sentiment de lhonneur autant et plus que par celui de linterest.
Jai lhonneur dEtre avec un sincere attachement Monsieur, Votre tres humble et tres obeissant serviteur
De Vergennes
